Title: From George Washington to Ebenezer Gray, 25 September 1780
From: Washington, George
To: Gray, Ebenezer


                        

                            
                            Sir
                            Hd qrs Robinson’s House Sepr 25. 1780 7 O Clock
                        
                        From some intelligence I have received I think it necessary that the Regiment at present under your command
                            should march without a moments delay. You will therefore I request on receipt of this, put it in motion and with one half
                            You will occupy the North & Middle redoubts on the Heights above this place as soon as possible. The other half of
                            the Regiment will proceed on to the landing place above Mandevilles, near the old Connecticut encampment, and will cross
                            the river immediately after their arrival to West point. I am Sir with great regard Yr Most Obed. St
                        
                            G.W.
                        
                    